DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 13-16 and 19-23 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-11, 13-16 and 19-23 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed an aerial vehicle-in-loop compute and communications system for enabling at least one autonomous device to traverse a three-dimensional space, the system comprising:
a first autonomous vehicle comprising a first sensor suite, the first autonomous vehicle traversing the three-dimensional space in accordance with a path planned vector, wherein the path planned vector is dynamically updated based on a first vector associated with a first object that is identified based on data received from the first sensor suite;
a first aerial vehicle comprising a second sensor suite and a communication unit, the first aerial vehicle traversing the three-dimensional space based on at least one of data provided by the second sensor suite, data provided by the first sensor suite, and data provided by other aerial vehicles, wherein the communications unit enables communication with the autonomous vehicle and an edge of network compute interface, wherein the first aerial vehicle traverses a first distance relative to the first autonomous vehicle based on at least one of: the first vector associated with the first object that is identified based on data received from the first sensor suite, a second vector associated with the first object and/or a second object identified by the second sensor suite, the path planned vector of the first autonomous vehicle, and a traverse vector associated with other aerial vehicles in an area of interest; and
an edge of network compute system for storing and/or processing data obtained from the first sensor suite and/or the second sensor suite, wherein the path planned vector is dynamically updated based on data received from at least one of the first sensor suite, the second sensor suite, and cloud interface data.
The elements contained in claim 20 are substantially similar to elements presented in claim 1, and further including the limitations of “a first autonomous vehicle comprising a first sensor suite, the first autonomous vehicle traversing the three-dimensional space in accordance with a path planned vector, wherein the path planned vector is dynamically updated based on a first vector associated with a first object that is identified based on data received from the first sensor suite, wherein the first autonomous vehicle is used to mine for earth metals”.
The elements contained in claim 21 are substantially similar to elements presented in claim 1, and further including the limitations of “a first aerial vehicle comprising a second sensor suite and a communication unit, the first aerial vehicle traversing the three-dimensional space based on at least one of data provided by the second sensor suite, data provided by the first sensor suite, and data provided by other aerial vehicles, wherein the communications unit enables communication with the autonomous vehicle and an edge of network compute interface, wherein the first aerial vehicle comprises a default setting, wherein the default setting comprises at least one of the first aerial vehicle traveling in an orbit around the first autonomous vehicle”.
The elements contained in claim 22 are substantially similar to elements presented in claim 1, and further including the limitations of “a first autonomous vehicle comprising a first sensor suite, the first autonomous vehicle traversing the three-dimensional space in accordance with a path planned vector, wherein the path planned vector is dynamically updated based on a first vector associated with a first object that is identified based on data received from the first sensor suite, wherein the first vector is based on a distance and a directional measurement in accordance the data received from the first sensor suite”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although O’Connor et al. (US 2017/0015416 A1) disclose a method and system utilizing one or more agricultural drones in combination with agricultural equipment to evaluate the crops being farmed and to improve the real-time delivery and dispensing of liquid from the  sprayer, O’Connor et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661